In an action, inter alia, for specific performance of a contract for the sale of real property, the defendants Musso and Partridge appeal from an order of the Supreme Court, Queens County (Graci, J.), dated May 5, 1988, which, inter alia, granted the plaintiffs motion for enforcement of certain judgments of the same court dated October 19, 1979, and November 19, 1981, respectively, and denied their cross motion to vacate those judgments.
Ordered that the order is affirmed, with costs.
The appellants have presented no legal basis to entitle them to vacatur of the October 19, 1979, judgment reinstated on appeal by the Court of Appeals, or the November 19, 1981, judgment made upon remittitur. No other issue has been presented for our review on this appeal. Lawrence, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.